DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 2 is objected to because of the following informalities:  The claim states that, “a guide associated with each opening, each guide including a base connected to the tube and a pair of legs…”, but it appears that each opening has only a single leg and not a pair, what the applicant claims to be an opening appears to be two separate openings.  The rejection used the applicant’s language in identifying the features of the prior art in common with the applicant’s invention. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-9, and 12-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bekaert Combustion Technology B.V. (Bekaert) (WO 2017/194395).
Regarding claim 1, Bekaert discloses a fuel burner (100, Figure 1) comprising: a tube (110)  extending along a centerline (L) from a first end to a second end and having an outer surface and an inner surface defining a central passage (@ D), the central passage being supplied at the first end with a mixture of air and combustible fuel pre-mixed upstream of the tube ([0029], i.e. premix burner), the second end being closed by an end wall  (180) in a fluid-tight manner, the tube having fluid directing structure (114, i.e. perforations) for directing the pre-mixed mixture radially outward from the central passage to an exterior of the tube such that flames exiting adjacent fluid directing structures extend towards and impinge one another.
 As a clarification, the inlet device (120) will direct the gas mixture towards the perforations (114) at an angle forcing the flames to impinge on each other to a degree because they will not be perpendicular to the circumference of the tube on exit thereof.
Regarding claim 5, Bekaert discloses the fuel burner of claim 1, further comprising secondary fluid directing structure (Figure 1, (114) in the “W” configuration, as opposed to the linear configuration) positioned on opposite longitudinal sides of the fluid directing structure.
Regarding claim 6, Bekaert discloses the fuel burner of claim 5, wherein the secondary fluid directing structure (114, i.e. perforations) comprises ports extending through the tube to the central passage.
Regarding claim 7, Bekaert discloses the fuel burner of claim 6, wherein a guide (120) is associated with each port (114) and extends toward the fluid directing structure. As a clarification, the guide (120) distributes gas/fuel mix to all of the ports and therefore is associated with each one, insomuch as the association is distributing the mixture to each one. 
Regarding claim 8, Bekaert discloses a heating appliance (Claim 7) including the fuel burner of claim 1.
Regarding claim 9, Bekaert discloses a  fuel burner (100) comprising: a base (110, Figure 1)  extending along a centerline (“L”) from a first end to a second end and having an upstream side and a downstream side, the upstream side (@120) being supplied with a mixture of air and combustible fuel pre-mixed upstream of the base [0029]), the base having fluid directing structure (120) for directing the pre-mixed mixture from the upstream side to the downstream side such that flames exiting adjacent fluid directing structures (114) extend towards and impinge one another.
Regarding claim 12, Bekaert discloses the fuel burner of claim 9, further comprising secondary fluid directing structure (Figure 1, (114) in the “W” configuration, as opposed to the linear configuration) positioned on opposite longitudinal sides of the fluid directing structure.
Regarding claim 13, Bekaert discloses the fuel burner of claim 12, wherein the secondary fluid directing structure (Figure 1, (114) in the “W” configuration, as opposed to the linear configuration) comprises ports extending through the base.
Regarding claim 14, Bekaert discloses the fuel burner of claim 13, wherein a guide (120,147) is associated with each port (114) and extends towards the fluid directing structure. As a clarification, the guide (120) distributes gas/fuel mix to all of the ports and therefore is associated with each one, insomuch as the association is distributing the mixture to each one
Regarding claim 15, Bekaert discloses a heating appliance (Claim 7) including the fuel burner of claim 9.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bekaert Combustion Technology B.V. (Bekaert) (WO 2017/194395) and Robert Bosch Gmbh (DE 10 2015 202 983 A1) (Bosch).
Regarding claim 2, Bekaert discloses the fuel burner of claim 1, but not that the fluid directing structure includes a plurality of openings and a guide associated with each opening, each guide including a base connected to the tube and a pair of legs extending circumferentially in opposite directions from the base such that the legs of adjacent fluid directing structures confront one another.
However, Bosch discloses a burner (10, Figure 1) wherein the fluid directing structure includes a plurality of openings (16, 30) and a guide (14,28) associated with each opening*, each guide including a base connected to the tube and a pair of legs extending circumferentially** in opposite directions from the base such that the legs of adjacent fluid directing structures confront one another (Figure 2). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the outlets of Bekaert with additional legs to increase the impingement of the flames to reduce the burner’s exterior temperature. 
*As can be seen from annotated figure 4, below each of the openings have two sides separated by a middle dividing member. The dividing member is larger in the prior art than in the applicants, but as can be seen by the arrows in the figure below, accomplishes the same result, that is causing flame impingement.

    PNG
    media_image1.png
    694
    1060
    media_image1.png
    Greyscale


**As a further clarification the planar structure of Bosch would be formed into a cylinder, such as Bosch’s structure is analogous to the applicant’s embodiment in Figure 6 which is also planar.
Regarding claim 3, Bekaert, as modified, discloses the fuel burner of claim 2, wherein the guides (14,28) are arranged in a series of rows that extend continuously around the periphery of the tube (Bekaert- (110), the guides would surround each peroration) to encircle the centerline.
Regarding claim 4, Bekaert, as modified, discloses the fuel burner of claim 2, wherein the guides (14,28, Figure 2) are substantially V-shaped.
Regarding claim 10, Bekaert discloses the fuel burner of claim 9, but not that the fluid directing structure includes a plurality of openings and a guide associated with each opening, each guide including a base connected to the tube and a pair of legs extending circumferentially in opposite directions from the base such that the legs of adjacent fluid directing structures confront one another.
However, Bosch discloses a burner (10, Figure 1) wherein the fluid directing structure includes a plurality of openings (16, 30) and a guide (14,28) associated with each opening, each guide including a base connected to the tube and a pair of legs extending circumferentially in opposite directions from the base such that the legs of adjacent fluid directing structures confront one another (Figure 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the outlets of Bekaert with additional legs to increase the impingement of the flames to reduce the burner’s exterior temperature. 
Regarding claim 11, Bekaert, as modified, discloses the fuel burner of claim 10, wherein the guides (14,28, Figure 2) are substantially V-shaped.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        

/STEVEN B MCALLISTER/ Supervisory Patent Examiner, Art Unit 3762